Citation Nr: 0117669	
Decision Date: 07/03/01    Archive Date: 07/05/01

DOCKET NO.  99-21 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of 
lacerations to right upper extremity on a secondary basis.

2.  Entitlement to service connection for degenerative disc 
disease, spondylosis, and spondylolisthesis of the lumbar 
spine. 

3.  Entitlement to an increased evaluation for postoperative 
residuals, medial meniscectomy, right knee, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from April 1968 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1998 rating decision by the 
Nashville, Tennessee, regional office (RO) of the Department 
of Veterans' Affairs (VA).  

The issues of entitlement to service connection for 
degenerative disc disease, spondylosis, and spondylolisthesis 
of the lumbar spine on a secondary basis and entitlement to 
an increased evaluation for postoperative residuals, medial 
meniscectomy of the right knee will be discussed in the 
remand portion of this decision.

In a September 2000 rating action the RO assigned a separate 
10 percent rating for arthritis of the right knee.  The 
veteran has not appealed this decision.

The veteran in his substantive appears to be raising the 
issues of service connection for hearing loss and a neck 
disorder.  These issues have not been developed for appellate 
consideration and are referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  Service connection is in effect for residuals of a 
meniscectomy, right knee, and arthritis of the right knee, 
each rated as 10 percent disabling.

3.  The residuals of the lacerations to the right upper 
extremity are causally related to the service-connected right 
knee disabilities.


CONCLUSION OF LAW

The residuals of the lacerations to the right upper extremity 
are proximately due to or the result of the veteran's service 
connected right knee disabilities.  38 C.F.R. § 3.102, 3.310 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.

The Veterans Claims Assistance Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Following a careful review of the record, the Board 
concludes that VA has satisfied its duties pursuant to the 
Veterans Claims Assistance Act.

The veteran indicated that he would be unable to attend a 
hearing scheduled at the RO in January 2001.  The RO has 
obtained all available evidence identified by the veteran 
relative to his claims.  There is no indication of any 
available evidence, which has not been obtained.  Also VA 
examinations were conducted during the appeal period.  The 
Board finds that the VCAA requirements regarding the duty to 
assist and notify the appellant in developing his claim have 
been satisfied.

FACTUAL BACKGROUND

The complete service medical records have not been furnished 
by the appropriate service department and apparently have 
been misplaced.  Of record are June 1971 examination 
designated as a replacement of health records and a March 
1972 separation examination report.  These records indicate 
that the veteran sustained a fracture of the right fibula in 
an automobile accident in 1969.  In 1971 he underwent a right 
knee meniscectomy.  The service medical records contain no 
complaint concerning an injury to the right hand nor is it 
contended otherwise.  The March 1972 separation examination 
shows that the veteran wore a knee brace due to a right knee 
injury resulting from an automobile accident.

A VA examination was conducted in May 1972.  At that time the 
veteran complained of instability and pain in the right knee 
after exercise.  The diagnosis was condition of the right 
knee after a medial meniscectomy.  In June 1972 the RO 
granted service connection for residuals of a right medial 
meniscectomy and assigned a 0 percent rating.

Received in conjunction with the veteran's current claim were 
VA and private medical records dated from 1989 to 2000 during 
which time the veteran was treated for several disorders, to 
include complaints pertaining to the right knee and right 
hand. 

In July 1995 the veteran was treated at the emergency room of 
a private hospital.  The clinical history revealed his right 
arm had gone through a glass window.  The diagnosis was 
laceration of the arm.

He received follow-up treatment by his physician later in 
July 1995.  At that time it was reported that he put his 
elbow through a window on Saturday.  He had two separate 
small lacerations, which appeared to be healing nicely.  He 
reported numbness in the ulnar distribution.  He was seen in 
September 1995 for paresthesia and muscle wasting in the 
right hand.

A September 1997 VA outpatient record shows that the veteran 
was seen for an unstable right knee.  The diagnosis was 
internal derangement of the right knee.  In October 1997 he 
was seen by a chiropractor for right knee pain.

A February 1998 VA examination showed that the veteran 
reported he injured his right knee in a motor vehicle 
accident while in service.  At that time he had right knee 
surgery.  He recalled that in 1974 he stepped wrong on a 
baseball base bag and re-injured the right knee with 
swelling.  At that time he said he wore a cast for five 
weeks.  At the present time his right knee would give out if 
he walked over rough ground.  The veteran took medications 
for his pain that he received from the VA.  He did not have 
his medications with him.  In 1974 the veteran used to work 
forty plus hours during a workweek performing maintenance.  
The veteran also complained of problems with his right 
shoulder that was injured in the 1980's when he fell.  He had 
surgery at that time.  He also said that he hurt his left 
shoulder in a motor vehicle accident in 1994.  He had an 
occasional aching pain in the right shoulder.  

The examination showed full range of motion of the right knee 
with slight anterior-posterior laxity.  The diagnosis was 
degenerative changes of the right knee with slight anterior-
posterior laxity.  In March 1998 the RO increased the 0 
percent in effect for the right knee disorder to 10 percent.

A June 1998 VA outpatient record shows that the veteran was 
seen buckling of his right knee.  The clinical history 
indicated that his right knee buckled and caused him to fall 
and injure his hand.  There was numbness and tingling of the 
4th and 5th finger of the right hand secondary to the right 
knee buckling, where he fell through a window and sustained 
lacerations to the right upper arm.  It was noted that the 
veteran wore a knee brace.  The diagnosis was degenerative 
joint disease of the right knee.  A VA outpatient record 
apparently dated in September 1998 shows that medial laxity 
of the right knee as compared to the left.  

The veteran stated in a December 1998 that two-years ago his 
right knee gave out while he was working.  This caused him to 
fall through a plate glass window and cut himself.  He stated 
that the nerves in his right hand were severely injured and 
that he was losing the use of his hand.

A VA examination of the right hand was conducted in March 
1999.  At that time the veteran stated that his right knee 
gave way which caused him to stumble.  In an attempt to brace 
himself, he placed his right arm against a glass windowpane.  
The window broke and he suffered a laceration to the upper 
arm.  He stated that as a result of the laceration that he 
had paresthesia of the last two digits of his right hand.  He 
stated that he had decreased grip strength.  

The examination showed a 5 cm scar on the medial aspect of 
the upper right arm.  The scar was resolved.  There was no 
right arm atrophy.  There was full range of motion of the 
right wrist and elbow.

The diagnosis was a full range of motion of all digits on the 
right hand good grip strength, with no muscle atrophy noted 
since sensory appeared intact.  The veteran had full range of 
motion of the right wrist.  He had full range of motion for 
the right elbow.  The examiner stated that in effect, there 
was no significant pathology noted.  

A VA examination of the right knee was conducted in March 
1999.  At that time he reported right knee pain on a constant 
basis and that his right knee gave way.  The veteran stated 
that any time he stepped on an uneven surface or object, that 
he experienced knee pain, and that moving about produced 
relief.  He presented with a right knee brace in place.  
Except for the surgery in 1970, he has had no other surgery 
to the right knee. The veteran currently worked full time 
doing maintenance.  He has been with the company for 26 
years.  He stated that because of the knee disability he 
could not do any running or dancing.  He was right handed.  

The examination of the right knee revealed a 6-cm surgical 
scar on the medial aspect of the right knee.  The scar was 
well resolved.  The veteran had a full range of motion of the 
right knee.  He has extension to 0 degrees and flexion to 140 
degrees.  There was some crepitation noted, worse on the left 
rather than the right.  There was no edema noted.  There was 
a negative McMurray's and a negative Lachman's test.  The 
veteran was able to do deep knee bends with minimal 
difficulty.  

X-rays of both knees revealed bilateral degenerative 
arthritis with the right being somewhat worse than the left.  
The diagnosis was bilateral degenerative joint disease of the 
knees, right greater than the left.  There was also an old 
healed fracture with slight deformity of the proximal right 
fibula secondary to the motor vehicle accident in 1969 which 
also resulted in cartilage debridement in 1970. 

A letter from a L. D. received April 2000 is to the effect 
that she hired the veteran to replace a piece of glass in her 
door.  While he was working his knee gave out and he went 
threw the plate glass window and cut his arm.  She stated 
that the veteran's leg and arm were hurting.  

In a September 2000 rating action the RO assigned a separate 
10 percent rating for arthritis of the knee under Diagnostic 
Codes 5010-5260. 

ANALYSIS 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2000). 

Service connection may be granted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury or when a disability is aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).

Service connection is in effect for residuals of a 
meniscectomy, right knee, and arthritis of the right knee, 
each rated as 10 percent disabling.

To summarize, lay statements describing the symptoms of a 
disability and/ or an injury are considered to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The veteran has contended that in 1995 he right knee 
gave way and his right arm went through a window.  This is 
confirmed in part by the private medical records, which show 
treatment in 1995 for lacerations of the right arm.  
Additionally, although after the 1995 injury, the veteran 
beginning in September 1997 was seen by the VA on several 
occasions for reported buckling of the right knee.  
Furthermore, L. D., the person who hired the veteran in July 
1995, provided confirmation that his knee gave out and he 
went threw the plate glass window and cut his arm.

Consequently, after reviewing the record it is the Board's 
judgment that the evidence regarding the veteran's claim is 
in equipoise, which gives rise to the benefit of the doubt 
doctrine.  Any benefit of the doubt must be resolved in the 
veteran's favor.  38 C.F.R. § 3.102 (2000).  Accordingly, the 
Board finds that entitlement to service connection for 
residuals of lacerations to the right upper extremity is 
granted.


ORDER

Entitlement to service connection for residuals of 
lacerations to the right upper extremity on a secondary basis 
is granted.  


REMAND

As previously stated there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered regarding the issue of service connection for the 
low back disorder in order to comply with the VCAA.  However, 
it is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case. 

As previously indicated the complete service medical records 
have not been furnished by the appropriate service department 
and apparently have been misplaced.  The most recent response 
from the National Personnel Records Center (NPRC) was 
received in 1972.  The Board is of the opinion that another 
attempt should be made to obtain these records.  The 
available records show that in 1969 the veteran was involved 
in an automobile accident in which he sustained injury to his 
right knee.  Of record is June 1971 examination designated as 
a replacement of health records which contains a history of 
recurrent back pain.  

Following a March 1999 VA examination the examiner stated 
that the veteran's low back pain and disability were 
unrelated to the service connected right knee arthritis.  In 
his substantive appeal the veteran asserted that the low back 
disability was caused directly by the inservice 1969 
automobile accident.  

The medical evidence shows that the veteran sustained a 
fracture of the proximal right tibia in 1969.  The March 1999 
VA x-rays showed a slight deformity in that area.  Private 
medical records dated in 1990 show a shortening of the right 
leg.  The Board finds that this evidence raises the issues of 
service connection for these disabilities.  The Board notes 
that claims regarding these disabilities have not been 
formerly adjudicated by the RO.  The Board further finds that 
these issues are intertwined with the remaining issues in 
appellate status and must be adjudicated by the RO.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).

In view of these facts the Board is of the opinion that 
additional development is warranted

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for his low back disorder since 
his release from active duty which have 
not been previously associated with his 
claims folder and any pertinent current 
treatment records.  These records should 
include any treatment records associated 
with the automobile accident in 1988 or 
1989 and 1994 and the current records 
from Dr. Allen.

3.  The RO should request the NPRC to 
conduct a search for additional service 
medical records.  The NPRC should be 
informed that the records received in 
1972 were incomplete.

4.  The veteran should be afforded a VA 
examination by an orthopedist to 
determine the nature, severity, and 
etiology of the low back disability and 
the severity of the right knee disorders.  
The claims folder and a copy of this 
Remand must be made available to the 
examiner for review before the 
examination, and the report of 
examination must also clearly state that 
the examiner reviewed the claims folder.  
Any tests or specialized examinations 
deemed necessary should be performed.  It 
is requested that the examiner obtain a 
detailed inservice and post service 
history regarding injuries and symptoms 
relative to the low back.  The 
examination should include measurments of 
the length of the lower extremities.

Following the examination it is requested 
that the examiner render opinions as to 
the following:

a)  Whether it is as likely as not that 
any shortening of the right lower 
extremity (if found on the examination) 
is related to the inservice automobile 
accident and/or associated treatment?

b)  Whether it is as likely as not that 
any low back disability diagnosed is 
related to service, to include the 
inservice automobile accident?

c)  If no, whether it is as likely as not 
that any disability diagnosed involving 
the low back was caused or is aggravated 
by any service connected residual 
disability resulting from the inservice 
injury to the right lower extremity.  
Allen v. Brown, 7 Vet. App. 439 (1995).

A complete rational for any opinion 
expressed should be included in the 
examination report.

5.  Thereafter, the RO should adjudicate 
the issues of service connection for a 
fracture of the proximal right tibia and 
shortening of the right lower extremity.  
If the benefits sought are not granted the 
veteran and his representative should be 
furnished notice of that decision and his 
appellate rights.

6.  Thereafter, the RO should readjudicate 
the issue in appellate status.  If the 
benefits sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

 



